[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DECISION
Plaintiff, assignee, sues for monies paid the United Brotherhood of Carpenters and Joiners of America on a surety bond for loss occasioned by failure of its employees and officers to faithfully discharge their duties in handling union funds. The complaint Count I charges defendant Bowley with failure to reimburse plaintiff for payment of the union claim. Count II avers Bowley converted funds of his Local 176 and Count III avers he negligently failed to reimburse the Local for funds for which he was responsible. Defendant's answer denied the material averments of the complaint and affirmatively pleaded several so-called defenses.
Plaintiff moved for summary judgment with supporting affidavit of plaintiff's claims attorney, copies of proof of loss filed, and copy of insuring agreement. Copy of the check issued and release by Local 176's successor local union are also attached. Defendant objected and filed a "legal argument" which fails to raise a genuine issue of fact for trial. The Court holds plaintiff is entitled to judgment as a matter of law. CardiCorp. v. State of Rhode Island, 524 A.2d 1092 at 1097 (R.I. 1987) and cases cited.
The clerk will forthwith enter judgment for plaintiff for $12,316, with interest from December 31, 1991.